Citation Nr: 1016015	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 







INTRODUCTION

The Veteran served in the United States Army Air Force from 
March 1944 to February 1946.  Participation in the Eastern 
Mandates and the Air Offensive against Japan during World War 
II, and receipt of the Air Medal with two Oak Leaf Clusters 
and the Distinguished Flying Cross, are indicated by the 
evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran has arthritis of his left knee that is related to 
his military service.  


CONCLUSION OF LAW

Arthritis of the left knee was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the claim for 
service connection for a left knee disability, no further 
discussion of the VCAA is required with respect to this 
issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Pertinent Law And Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Analysis

With respect to Hickson element (1), the Veteran has been 
diagnosed with left knee degenerative arthritis.  See, e.g., 
a September 2009 VA treatment record.  

With respect to Hickson element (2), the Board acknowledges 
that the service treatment records do not document any 
complaints or treatment for a left knee injury or disease.  
Importantly, however, the Veteran submitted copies of letters 
that he had mailed home during his military service.  
Further, these letters, which were written on stationary 
provided by the military and which were postmarked in July 
1944, document his left knee injury.  Specifically, the 
Veteran explained that he injured his left knee on an 
obstacle course during basic training.  Accordingly, the 
Board finds that Hickson element (2) has been met.  

With respect to Hickson element (3), the Veteran has 
submitted two medical statements from M.J.M., D.O. who 
concludes that the Veteran's left knee disability is the 
result of his in-service injury.  Specifically, in November 
2008, Dr. M.J.M. noted that the Veteran "has no significant 
symptomatic arthritis in the right knee; therefore one would 
have to conclude [that] the degenerative changes in the left 
knee are . . . related to the service . . . injury."  Also, 
in May 2009, Dr. M.J.M. stated that in his "professional 
opinion[,] it is at least as likely as it is unlikely that 
the present left knee condition is a result of the service 
origin injury that" the Veteran sustained.  The record does 
not contain any medical opinions to the contrary.  
Accordingly, the Board finds that Hickson element (3) has 
been met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence of record supports the 
conclusion that the Veteran's left knee arthritis is 
associated with his service.  Thus, the benefit sought on 
appeal is granted.  


ORDER

Service connection for arthritis of the left knee is granted.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


